DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “means for setting the plug” in claims 1, 5, 6 and 9 and “a communication means” in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20160060989 A1 to Pedersen.
Pedersen discloses
1. A downhole apparatus, the downhole apparatus 1 comprising: 
a tool string (at least 48, 6, 46); 

a means for setting (46, 44, 22) the plug (4, 4’) 
an upper portion of a sleeve (10) is connectable to a lower portion of the tool string (Figure 1), and a lower portion of the sleeve is arranged to receive the plug (4, 4’) and the means for setting the plug (44); and
wherein the sleeve, between its upper portion and lower portion, is configured to house at least one tool (at least 50, see figures 1-3), the at least one tool 50 is connected to the tool string (48,, 6, 46) (figure 1), and the at least one tool 50 is displaceable relative to the sleeve 10 (See figures 1 and 2, the flapper 50 “displaces” relative to the sleeve).
3. The downhole apparatus according to claim 1, wherein the sleeve, between its upper portion and lower portion, is configured to house a first tool and a second tool.( at least 50 and 26- see figures 1-3)
(Regarding claims 2 and 3, Note that a tool is interpreted broadly)
5. The downhole apparatus according to claim 1, wherein the sleeve is arranged to house at least a portion of the means for setting the plug (Figure 1).
7. The downhole apparatus according to claim 1, wherein the lower portion of the tool string (at 44) is connected to the upper portion of the sleeve by a releasable latching mechanism [0052].
8. The downhole apparatus according to claim 1, wherein the sleeve is configured as a junk basket (2, 2’) when disconnected from the tool string (figure 3, Abstract).
9. Method for a downhole operation using a downhole apparatus comprising

a plug (4, 4’); and 
a means for setting (46, 44, 22) the plug (4, 4’) 
an upper portion of a sleeve (10) is connectable to a lower portion of the tool string (Figure 1), and a lower portion of the sleeve is arranged to receive the plug (4, 4’) and the means for setting the plug (44) the sleeve, between its upper portion and lower portion, is configured to house at least one tool (at least 50, see figures 1-3), the at least one tool 50 is connected to the tool string (48,,6,46) (figure 1), and the at least one tool 50 is displaceable relative to the sleeve 10 (See figures 1 and 2, the flapper 50 “displaces” relative to the sleeve).
wherein the method comprises the steps of: 
a) running the downhole apparatus into a well (Figure 1), and 
b) setting the plug in a well tubular (Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160060989 A1 to Pedersen, further in view of US 20190249549 A1 to Fripp.
Regarding claim 6: Pedersen discloses the claimed invention except explicitly wherein the means for setting the plug 46 communicates with a control device via a communication means.
Fripp teaches that a controller 204 communicates with an actuator to operate down hole tools [0037] via a communication means [0019]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Pedersen to incorporate a control device (i.e. controller) to both communicate with and control the actuator 46, in view of Fripp, so as to operate the actuator [0037]. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160060989 A1 to Pedersen, further in view of US 2993539 A to Barker.
Regarding claim 7, while the examiner contends that Pedersen alone discloses the claimed invention, if one were to disagree
Barker teaches a similar plug and junk basket combination wherein the lower portion of the tool string (E) is connected to the upper portion of the sleeve 29 by a releasable latching mechanism (52).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Pedersen to have a latch mechanism to attach the tool string to the sleeve, in view of Barker, as a well-known means to securing and subsequently releasing a junk basket/ plug combination tool into a wellbore. This addition is envision as a secondary means for securing the two components together.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160060989 A1 to Pedersen, further in view of US 20200072009 A1 to Fairweather.
Regarding claim 10:  Pedersen discloses wherein the method, after step b), further comprises the steps of: 
c) releasing the sleeve from the tool string (figure 2); 
d) displacing the tool string relative to the sleeve (figure 2, [0056), and
However Pedersen fails to teach
 e) perforating the well tubular above the sleeve.
Fairweather teaches a single trip method that sets a plug 36, and subsequently perforates 28 a tubular 12 above the plug 38. (see Abstract, Figures 1A-1C).

Regarding claim 11:  Pedersen discloses wherein the method, after step b), further comprises the steps of: 
f) releasing the sleeve from the tool string; 
g) displacing the tool string relative to the sleeve, (figure 2, [0056), and
However Pedersen fails to teach
h) cutting the well tubular above the sleeve ([0023] [0072], figure 1c).
Fairweather teaches a single trip method that sets a plug 36, and subsequently perforates 28 and cuts a tubular 12 above the plug 38. (see Abstract, Figures 1A-1C).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the tool string of Pedersen to include a cutting tool and to cut the tubular above the sleeve, in view of Pedersen, in order remove the tubular in a single trip [0083]
Regarding claim 12:  Pedersen discloses wherein the method, after step b), further comprises the steps of: 
i) releasing the sleeve from the tool string; 
j) displacing the tool string relative to the sleeve; (figure 2, [0056), and
However Pedersen fails to teach
k) perforating the well tubular above the sleeve, and 

Fairweather teaches a single trip method that sets a plug 36, and subsequently perforates 28 and cuts a tubular 12 above the plug 38. (see Abstract, Figures 1A-1C).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the tool string of Pedersen to include a perforating tool and cutting tool and perforate and then cut the tubular above the sleeve, in view of Pedersen, in order in order to allow for fluid to circulate and prevent the tubular from being stuck in the wellbore during the retrieval operation [0075] and to remove the tubular in a single trip [0083]

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's amendments and arguments filed 11/29 have been fully considered.
The claim, specification and drawing objections are withdrawn.
Applicant argues that the flapper 50 of Pedersen does not meet the amended claim limitations.
The Examiner respectfully disagrees.

Applicant argues, regarding claim 7, that there is no motivation to combine Pedersen with Barker.
The Examiner disagrees
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Barker teaches a latch mechanism for use in the same type of downhole system. Adding a secondary means for securing the two components together, particularly a well-known means, is knowledge generally available to one of ordinary skill in the art.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200131874 A1 discloses a plug and junk basket system.
                                                                                                                                      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674